 2
 3

 4

 5

 6                                      UNITED STA TES DISTRICT COURT
                                             DISTRICT OF NEV ADA
 7
 8                                                        )       Case # 2:18-cv -00867-MMD -NJK
     LINKSMART WIRELESS                                   )
 9   TECHNOLOGY, LLC                                      )
                                                          )       VERIFIED PETITION FOR
IO                     Plaintiff(s) ,                     )       PERMISSION TO PRACTICE
                                                          )       IN TIDS CASE ONLY BY
1I           vs.                                          )       ATTORNEY NOT ADMITTED
                                                          )       TO THE BAR OF TffiS COURT
12                                                        )       AND DESIGNATION OF
     MGM RESORTS INTERNATIONAL
                                                          )       LOCAL COUNSEL
13                                                        )
                       Defendant( s).                     )
14                                                                FILING FEE IS $250.00
15

16          - -~~       M_i_n_na
                              ~ Y_.~C
                                    ...,...
                                     h_an---,-___       , Petitioner, respectfully represents to the Court:
                       (name of petitioner)
17
             I.        That Petitioner is an attorney at law and a memb er of the law firm of
18
                                                    Russ Aug ust & Kabat
19                                                        (firm name)

20   with offices at                           12424 Wils hire Bouleva rd, 12th Floor
                       - - ----           - - ---        -;--- --:-
                                                         (street    :--""7""""
                                                                 address) --- ---              - ---          --'
21
                       Los Angeles                                      Ca lifornia                   90025
22                       (city)                                          (state)                     (zip code)

23             310-826 -7474                                  mchan@raklaw.com
      (area code+ telephone number)                             (Email address)
24
            2.         Tha t Petitioner has been reta ined personall y or as a member of the law firm by
25

26   -- Linksmart Wireless Techno logy , LLC
                   - -(s)]- - --- - -- - to provide
         --- -[client                                                      legal representatio n in connect ion with


27   the above-entitled case now pending before this Court .

28                                                                                                            Rev. 5/16
            3.      That since __  __ 1_21..,..
                                           0....
                                             3_12...,,0
                                                  _1_5__ _ ., Petitioner has been and presently is a
                                          (date)
 2   member in good standing of the bar of the highest Court of the State of __ __ C_al_iti_o_m_ ia__      _
                                                                                          (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5   possession of the United States in which the applicant has been admitted to practice law certifying

 6   the applicant's membership therein is in good standing.

 7          4.      That Petitioner was admitted to practice befo re the following United States District

 8   Courts , United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

IO   standing of the bars of said Courts.

11                          Court                              Date Admitted             Bar Number

12           USDC Central District of California                 12/11/2015                 305941

13          USDC Northern District of California                 08/06/2017                 305941

14       US Court of Appeal for the Federal Circuit              11/30/2017                  305941

15
16
17
18
19
             5.     That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judic ial, regulatory
21
     or administrat ive body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings , except as described in detail below:
23
     (State "none" if Petitioner has no disciplinary proceedings , etc.) none
24

25
26
27
28                                                     2                                            Rev. 5/ 16
             6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

2    particulars if ever denied admission):

3    !(State "non e" if Petitioner has never been denied admission.) none
4

5
6            7.       That Petitioner is a member of good standing in the following Bar Associations.

7    :estate "none" if Petitioner is not a member of other Bar Associations.)       California

8
9

10            8.      Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11   (formerly LR IA 10-2) during   the past three (3) years in the following matters:   (State "none" ifno applications.)

12   Date of Application                 Cause                       Title of Court                  Was Application
                                                                   Administrative Body                 Granted or
13                                                                   or Arbitrator                       Denied
      None
14

15

16

17

18

19                       (If necessary, please attach a statement of additional applications)

20            9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada .

              10.      Petitioner agrees to comply with the standards of professional conduct required of

24   the members of the bar of this court.

25            11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.

27

28                                                           3                                                   Rev. 5/ 16
            That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2   FOR THE PURPOSES OF THIS CASE ONLY~
 3

4                                                   /                 Petitioner's signature

 5
     STATE OF     --------California     )
                                         )
     COUNTY OF __         L_o_s_A_n~g~e_le_s
                                    __ )
 6
 7                  Minna Y. Chan             Petitioner, being first duly sworn, deposes and says:

 8   That the foregoing statements are ttue.                 ~
 9
                                                         7
                                                                      Petitioner'ssigna
10   Subscribed and sworn to before me this

II

12

13

14
15

16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court , the Petitioner
18
     believes it to be in the best interests of the client(s) to designate Mark Borghese
19                                                                     (name of local counsel)
     Attorney at Law , member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22

23                                       10161Park Run Drive , Suite 150
                                                 (street address)
24
                        Las Vegas                                      Nevada                    89145
25                       (city)                                        (state)                 (zip code)

26              702-382-0200                            mark @borgheselegal.com
      (area code + telephone number)                         (Email address)
27

28                                                       4                                            Rev. 5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

 3   binding on all of us.

4

 5              APPOINTMENT OF DESIGNATED RESIDENT NEV ADA COUNSEL

 6
 7            The undersigned party(ies) appoint( s) -----:---M--=-ar-:--k----:B_o_rg_h_e_se~-----    as
                                                                (name of local counsel)
 8   his/her /their Designated Resident Nevada Counsel in this case.




                                           ~4~
 9

10

ll
                                             Koichiro Ikudome, CEO
12                                           (type or print party name, title)

13
                                             (party's signature)
14

15
                                             (type or print party name , title)
16

17                                CONSENT OF DESIGNEE
             The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20
21
                                             6231                           mark@borgheselegal.com
                                             Bar number                     Email address
22


     APPROVED:
24
     Dated: this __15th_ day of _ July
                                  _ _ ____                 19
                                                       , 20_.
25

26
     UNITED STATES DISTRICT JUDGE
27

28                                                       5                                           Rev. 5/ 16
CALIFORNIA JURA T WITH AFFIANT STATEMENT                                                    CIVIL CODE § 8202

p('s ee Attached Document (Notary to cross out lines 1-6 below)
D See Statement Below (Lines 1- 6 to be completed only by document signer[s], not Notary)




    Signature of Docume

 A notary publ ic or other officer completing this certificate verifies only the identity of the individual who signed
 the document to which this certificate is attached, and not the truthfulness, accurac , or validi of that document.


 State of California                        Subscribed to (or affirmed) before me on
                                                              )
                                            this 11th day of               July , 2019
                                                 Date            Month                  Year
 County of _--=L=o-=-s-=-An=g;,..=e=le=-=s'---
                              __ __,_)      by
                                            (1)    Minna Y. Chan
                                            (and (2) ------------------------------------- ),
                                                            Name(s) of Signer(s)
                                            Proved to me on the basis of _satisfactory
                                            evidence to be the person(s) who appear ed
                  LUPEC. DIAZ               before me .
   _                       Notary Public - California
   ~                                                    ~
   J                         Los AngelesCounty
                           Commission# 2155306          :::
       ••   ~   •   0   ,Mlsov"!·
                              ;X~r;s iu2
                                       t6}&2 d
                                                                                                   Public




                                Seal
                        PlaceNotary Seal Above

----        ------             -----           OPTIONAL--------                              --     ---
Though this section is optional, complet ing this information can deter alteration of the document or
                   fraudulent reattachment of this form to an unintended document.
Description of Attached Document
Title or Type of Document: Verified Petition for Permission to Practice in This Case Only by Attorney not
Admitted to the Bar of this Court and Designation of Local Counsel (U.S. District Court. District of Nevada)
Document Date: 7/11/2019 Number of Pages: ~ Signer(s) Other Than Named Above: None
                      ~upr£m£            Qinurt nf Qialifnrnia
                                  JORG     E E . NAVARRETE
                             Cieri:011d Executive Officerof the Supreme Court




        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                               OFTHE

                               STATE OF CALIFORNIA


                                      MINNA Y. CHAN

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that MINNA Y CHAN, #305941, was on the 3rd day of
December 2015, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this
state in good standing.




                                                Witness my hand and the seal of the court
                                                on the 27th day of June 2019.



                                                JORGE E. NAVARRETE
                                                Clerk/Executive Officer of the Supreme Court
